Citation Nr: 1731346	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  11-25 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral plantar fasciitis prior to November 6, 2015 and entitlement to a rating in excess of 30 percent thereafter.

2.  Entitlement to a total rating due to individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J.L. Ivey, Associate Counsel 


INTRODUCTION

The Veteran had honorable service in the United States Army from January 1998 to October 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in October 2016.


FINDINGS OF FACT

1.  Throughout the appeal period the Veteran's left plantar fasciitis and right foot plantar fasciitis, are each shown to have been productive of a disability picture involving no more than moderate painful functional effects in his daily life.

2.  The evidence shows the Veteran is unemployable due to his service-connected disabilities. 


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for right foot plantar fasciitis have been met for the period prior to November 6, 2015.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.55, 4.59, 4.71a, DC 5284(2016); Southall-Norman v. McDonald, 28 Vet. App. 346 (2016).

2.  The criteria for a 10 percent rating for left foot plantar fasciitis have been met for the period prior to November 6, 2015.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.55, 4.59, 4.71a, DC 5284 (2016); Southall-Norman v. McDonald, 28 Vet. App. 346 (2016).

3.  The criteria for a combined rating in excess of 30 percent for bilateral plantar fasciitis since November 6, 2015 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.55, 4.59, 4.71a, DC 5276 (2016).

4.  The criteria for TDIU have been met.  38 U.S.C.A. §§ 1110, 1155 (West 2014); 38 C.F.R. §§ 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Bilateral Plantar Fasciitis

The Veteran's foot disabilities, (1) left plantar fasciitis and (2) right foot, plantar fasciitis, are each assigned a noncompensable (zero percent) disability rating under diagnostic code (DC) 5276 for the period prior to November 6, 2015.  Since November 6, 2015, he has been rated at 30 percent for bilateral plantar fasciitis.  He contends that higher ratings are warranted.   

The instant appeal covers the time period beginning from when he filed a claim for service connection in May 2008.

A.  Principles for Rating Disabilities

Disability ratings are determined by applying a schedule of ratings (Rating Schedule) that is based on average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of a veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  With an initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  A higher rating must also be considered when the disability is not rated on the basis of limitation of motion.  See Southall-Norman v. McDonald, 28 Vet. App. 346, 352 (2016) (holding that 38 C.F.R. § 4.59 is not limited to the evaluation of musculoskeletal disabilities under DCs predicated on range of motion measurements.)

B.  Rating Schedule

Disabilities of the feet are evaluated under the schedular criteria of 38 C.F.R. § 4.71a, DCs 5276 through 5284.  The rating schedule is as follows:

5276 Flatfoot, acquired:

Pronounced; marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances

Bilateral
50
Unilateral
30
Severe; objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities:

Bilateral
30
Unilateral
20
Moderate; weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral
10
Mild; symptoms relieved by built-up shoe or arch support
0
5277 Weak foot, bilateral:

A symptomatic condition secondary to many constitutional conditions, characterized by atrophy of the musculature, disturbed circulation, and weakness:

Rate the underlying condition, minimum rating
10
5278 Claw foot (pes cavus), acquired:

Marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, marked varus deformity:

Bilateral
50
Unilateral
30
All toes tending to dorsiflexion, limitation of dorsiflexion at ankle to right angle, shortened plantar fascia, and marked tenderness under metatarsal heads:

Bilateral
30
Unilateral
20
Great toe dorsiflexed, some limitation of dorsiflexion at ankle, definite tenderness under metatarsal heads:

Bilateral
10
Unilateral
10
Slight
0
5279 Metatarsalgia, anterior (Morton's disease), unilateral, or bilateral
10
5280 Hallux valgus, unilateral:

Operated with resection of metatarsal head
10
Severe, if equivalent to amputation of great toe
10
5281 Hallux rigidus, unilateral, severe:

Rate as hallux valgus, severe.

Note: Not to be combined with claw foot ratings.

5282 Hammer toe:

All toes, unilateral without claw foot
10
Single toes
0
5283 Tarsal, or metatarsal bones, malunion of, or nonunion of:

Severe
30
Moderately severe
20
Moderate
10
NOTE: With actual loss of use of the foot, rate 40 percent.

5284 Foot injuries, other:

Severe
30
Moderately severe
20
Moderate
10
NOTE: With actual loss of use of the foot, rate 40 percent.


C.  Facts and Analysis

April 2008 treatment notes of Aultworks reflect the Veteran was suffering from a left foot contusion; he was able to work with modified duty.  A January 2009 VA treatment note reflects the Veteran complained of tingling pain in the plantar medial left arch; the pain which he rated as a four out of ten, radiated to toes.  He also complained of pain in the plantar posterior right heel when standing for more than 15 minutes; the pain was again rated at four out of ten.  He was using custom orthotics or arch supports most of the time.  On physical examination, there was tenderness to palpation.  The assessment was bilateral plantar fasciitis and heel cups were prescribed.

The Veteran received a VA foot examination in January 2009, in which he reported bilateral foot pain and bilateral plantar pain.  He reported using inserts and that he was able to perform his job prior to being laid off.  Examination of the right and left foot revealed plantar fascial pain and tenderness; the left foot also had a surgical scar.  The provider noted the Veteran could stand, walk, toe and heel walk, and had normal weight bearing.  The diagnostic impression was bilateral plantar fasciitis.  

A February 2009 VA treatment note reflects the Veteran reported increased bilateral foot pain since his VA examination a month prior.  He reported a tingling sensation in his left arch and stated that the heel cups were useful.  The Veteran had a follow-up VA podiatry visit in June 2009.  He reported that the heel cups were still working well but that he had more heel pain and a "scrunching" feeling under his toes and arches when using orthotics and inserts.  The provider prescribed a new set of heel cups and new inserts.  A December 2009 VA treatment note reflects the Veteran had mild tenderness to palpation in some areas of the bilateral feet; there was also mild perimalleolar edema.  The assessment was plantar fasciitis versus radiculopathy.  The provider noted that the Veteran had received recent treatment for left-sided S1 radiculopathy to the arch. 

The Veteran had another VA foot examination in January 2011.  He reported pain at rest, pain on standing, and stiffness and swelling with walking.  He was still using inserts with only mild improvement in symptoms; he reported that he was able to stand approximately 15 to 30 minutes and walk a quarter of a mile.  On physical examination, there was evidence of painful motion and tenderness of both feet; there were also callosities.  The examiner stated the Veteran's gait was abnormal due to the left foot rotating more externally than the right.  The assessment was bilateral plantar fasciitis; functional impairment included limited standing, walking, and ladder climbing and no running.  The examiner indicated the Veteran's overall foot disability was mild in severity.

An October 2011 VA treatment note reflects the Veteran was having bilateral foot pain; he complained that his inserts were wearing out.  Physical examination revealed pain along the plantar fascia mid arch bilaterally but no pain with medial and lateral compression of the right or left heel; there was no erythema noted.  The assessment was bilateral plantar fasciitis.  The Veteran's inserts were again replaced at a July 2012 VA podiatry appointment.  He complained of pain and the provider noted minor pain on palpation.  The assessment was likely some mild tendonitis. 

In March 2016, the Veteran had another VA foot examination.  He reported daily chronic bilateral foot pain that increased with prolonged standing and walking.  There was no pain on palpation, no evidence of swelling, no characteristic callouses, no abnormal gait, and no abnormal weight-bearing.  The only other abnormality noted was that the Veteran had mild to moderate symptoms related to hallux valgus on the left side only.  The Veteran denied flare-ups and the examiner indicated that the Veteran's foot conditions did not impact his ability to work.

An August 2016 VA treatment note reflects the Veteran continued to complain of daily foot pain in his heels and arches, rated at six to seven out of ten.  He also reported a tingling feeling and that he wore his shoes for support all the time, including when he got up to use the restroom in the middle of the night.  Without shoes, the pain was excruciating.  A September 2016 VA treatment note reflects the Veteran had been more active lately, trying to lose weight.  As a result, his bilateral foot pain had increased.  The Veteran reported that the lateral heel of his shoes wore out more quickly.  On physical examination, there was pain to palpation bilaterally, no edema, high rigid arch bilateral feet with slight pronation of the right midfoot.  The assessment was plantar fasciitis bilaterally but right worse than left.  In November 2016, the Veteran sought treatment for increased left heel pain.  He reported a throbbing pain at rest and a stabbing pain when walking.  He was subsequently seen by the podiatry clinic, which diagnosed left plantar fasciitis markedly improved with ice and nonsteroidal anti-inflammatories. 

There is no diagnostic code in VA regulations specifically for plantar fasciitis.  The Veteran is currently rated by analogy under DC 5276 for pes planus (flatfoot); however, the Veteran does not actually have pes planus and many of the symptoms of pes planus do not overlap with symptoms of plantar fasciitis.   As a result of the foregoing, the Board finds that DC 5284 (foot injuries, other) is the most appropriate diagnostic code for the Veteran's plantar fasciitis for the period prior to November 6, 2015.  

The evidence shows that the Veteran's bilateral plantar fasciitis has been manifested by pain with weight-bearing, sometimes with non-weight-bearing, and, typically, pain with palpation.  It has also been manifested by functional impairment included limited standing, walking, and ladder climbing and no running; he has used at least three different types of shoe inserts during the appeal period, which he asserts only mildly alleviate symptoms.   Prior to November 6, 2015, the Board finds that this disability most closely corresponds with the 10 percent rating for each foot under DC 5284; this rating corresponds with an overall moderate disability.  Evidence shows that he has been able to stand approximately 15 to 30 minutes and walk a quarter of a mile and that he has engaged in exercise programs on several occasions to lose weight.  Although he suffers from pain as a result of activity, he is able to engage in meaningful activity with treatment.  Moreover, numerous VA examiners have characterized his bilateral foot disability as mild in severity.  As such, after affording the Veteran any benefit of the doubt a 10 percent rating for moderate disability of each foot is warranted for each foot for the period prior to November 6, 2015.  

During the period since November 6, 2015, the Veteran's plantar fasciitis has been rated as a bilateral disability under DC 5276 at 30 percent.  In reaching this determination the Board finds that the Veteran's disability is not more severely disabling than moderate disability of the right or left foot.  Thus, the preponderance of the evidence is against entitlement to a rating in excess of 30 percent.

TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).   

VA will grant a total rating for compensation purposes based on individual unemployability when the evidence shows that a veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. § 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 4.16, 4.19.  Unlike the regular disability rating schedule which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).

The evidence reflects that the Veteran has a bachelor's degree and some additional college education.  See March 2012 VA treatment note.  He also has work experience as a welder, a fork lift operator, ceramic tile installation, and construction, among others.  He has frequently expressed a desire to work during the appeal period although evidence largely suggests he has not been employed.

VA treatment notes reflect that sometime between March and July 2008, the Veteran lost his job at an automobile factory due to downsizing.  He was about to begin receiving unemployment benefits and was actively seeking work.  

A January 2009 VA examination report reflects the Veteran's now service-connected lumbar spine condition was manifested by fatigueability, pain, right and left lower extremity numbness, tinging, and paresthesias.  Motion was painful and there was evidence of spasm.  The examiner, who examined the Veteran's back and feet, opined that the Veteran would be able to work. 

An April 2009 VA psychiatric examination reflects that the Veteran had not been employed since July 2008; however he reported looking for work on a daily basis.  He reportedly was helping his spouse with household chores and was able to manage all his own daily needs and self-care.  He also engaged in outside social and recreational activities.  Nevertheless, the examiner opined that the Veteran's psychiatric symptoms would have a moderate impact on his ability to communicate well or work in a productive, reliable, and efficient manner.  The examiner also noted that the Veteran's mental illness was serious.

A May 2011 VA note reflects the Veteran was working with a VA employment assistance program and had obtained a job as a landscaper at $10 an hour; however, the note also reflects the Veteran was still looking for work.  It was unclear what his employment status was, whether he had obtained a landscaping position, and if so, how long it had lasted. 

In September 2011, the Veteran received a VA psychiatric examination again.  The provider indicated that the Veteran's service-connected PTSD was manifested by occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood.  The provider noted that the Veteran had been unemployed since May 2008; he reported that he had been fired due to attention problems. 

In February 2012, the Veteran had another VA spine examination.  The provider noted the Veteran had reduced range of motion and functional impairment due to less movement than normal and pain on movement.  There was objective evidence of radicular symptoms in the bilateral lower extremities.  The examiner indicated that the Veteran had been able to continue work (when he was working) with modifications; the Veteran was presently a full-time student. 

An April 2012 VA treatment note reflects the Veteran was discharged from in-patient psychiatric treatment.  The provider indicated that he was not employable but that he could continue to engage in education, as he was taking courses at a local college.  

A December 2013 VA spine examination revealed reduced range of motion in the thoracolumbar spine and functional impairment due to less movement than normal and pain on movement.  There was objective evidence of radicular symptoms in the bilateral lower extremities.  The Veteran reported flare-ups that resulted in increased pain; however, he denied any weakness, fatigueability, incoordination or lost range of motion that would significantly limit functional capacity.  The examiner indicated that the Veteran would have some trouble with work that included repetitive bending or lifting.  

An October 2015 VA treatment note reflects the Veteran was again discharged from in-patient psychiatric treatment.  The provider indicated that he was not employable.  The Board observes that numerous VA psychiatry treatment notes dated since prior to the Veteran's claim to the present reflect a finding of severe psychiatric disability.

The Veteran's currently-assigned disability ratings meet the criteria for consideration of TDIU on a schedular basis as of March 7, 2011, the date the Veteran was granted service-connection for PTSD.  Affording him the benefit of the doubt, the Board finds that the Veteran was unable to obtain and maintain substantially gainful employment since March 2011 due to a combination of his service-connected PTSD, lumbar spine disability, and bilateral plantar fasciitis.  The Veteran's service-connected PTSD, as reflected by numerous VA treatment notes, is manifested by significant social and occupational impairment.  The Veteran has been hospitalized at least twice since service for significant psychiatric symptomatology.  The April 2009 VA psychiatric examiner opined that the Veteran's psychiatric symptoms would have a moderate impact on his ability to communicate well or work in a productive, reliable, and efficient manner.  This opinion is consistent with the evidence of record.  In addition, the Veteran has orthopedic disabilities that would significantly impede his ability to engage in the sort of physical work he is accustomed to.  As such, a grant of TDIU is warranted.


ORDER

An initial rating of 10 percent for left foot plantar fasciitis is granted effective May 30, 2008 through November 5, 2015.

An initial rating of 10 percent for right foot plantar fasciitis is granted effective May 30, 2008 through November 5, 2015.

A rating in excess of 30 percent for bilateral plantar fasciitis since November 6, 2015 is denied.

Subject to the laws and regulations governing the payment of monetary benefits, TDIU is granted.





____________________________________________
STEVEN D. REISS
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


